DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims and abstract of the specification, in the submission dated 12/7/21, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method of generating three-dimensional (3D) shape information of an object to be measured from an image including intensity information of an object hologram generated by interference between a reference light reflected from an optical mirror and an object light affected by the object, the method comprising: checking at least one frequency component included in the image; extracting real image components corresponding to a real image from the at least one frequency component:  the prior art fails to teach or reasonably suggest,  generating a correction light and a real image hologram based on the real image components, the correction light being in a conjugate relation with the reference light and the real image hologram including real image information of the object: generating an intermediate hologram based on the correction light, the intermediate hologram resulting from removing information of the reference light from the real image hologram: generating curvature aberration correction 
Claims 2-5, 7-9 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 6 is allowable over the prior art of record for at least the reason that even though the prior art discloses a system for generating three-dimensional (3D) shape information of an object to be measured from an image including intensity information of an object hologram generated by interference between a reference light reflected from an optical mirror and an object light affected by the object, the system comprising: means for checking at least one frequency component included in the image; means for extracting real image components corresponding to a real image from the at least one frequency component; the prior art fails to teach or reasonably suggest, means for generating a correction light and a real image hologram based on the real image components, the correction light being in a conjugate relation with the reference light and the real image hologram including real image information of the object: means for generating an intermediate hologram based on the correction light, the intermediate hologram resulting from removing information of the reference light from the real image hologram; means for generating curvature aberration correction information from the intermediate hologram; means for generating a correction hologram based on the curvature aberration correction information, the correction hologram resulting from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872